DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
Regarding rejections on claims 1, 8 and 15, applicant argued that Sjolund fails to teach using a deep learning engine to process image data and Choi fails to teach determining status change of tumor/lesion has regressed based on a comparison of medical images from different points in time.
However, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Despite of applicant’s argument, claimed “deep learning engine” lack detail in image processing other than updating treatment.  So, applicant’s argument against Sjolund’s teaching in using a deep learning engine to process image data is flawed.  Indeed, Sjolund’s deep learning engine in processing texture descriptors is considered image processing.  As indicated in rejection below, Sjolund does teach determining status change of a tumor based on comparison of medical images from different points in time, and adapting/updating treatment plan as well.  Sjolund merely miss detail in adapting treatment plan, such as evaluating said comparison based 
As for applicant’s argument against Choi, it is confusing in applicant’s interpretation on Choi’s teaching and denying that Choi teaches determining whether a difference between the treatment image data and the planning image data exceed a predetermined significance threshold.  With applicant’s citations on Choi in page 10 of filed REMARKS, Choi does teach comparison between medical images from different times (e.g., pre-treatment to post-treatment) have a different that is within a predetermined threshold.  Although applicant indicated that Choi’s teaching in “a difference that is within a predetermined threshold” leading to maintaining or decreasing the drug administration amount based on paragraph 0064 of Choi, Choi does not second applicant’s interpretation because nowhere in Choi really disclose what “within a predetermined threshold” means.  Moreover, in alterative embodiment, instead of maintaining or decreasing, Choi teach adjusting factors other than the drug administration amount, such as the one or more locations of the drug administration, the drug concentration, the route of drug administration, the type of therapy, and/or the frequency of drug insertion, etc. (paragraph 0064), wherein such adjustment would have a deep learning engine involved (paragraph 0048).  So, even by applicant’s interpretation, Choi does teach “in response to determination that the difference does not exceed the predetermined significance threshold, processing, using the deep learning engine, the treatment image data and the planning image data to generate output data for updating the treatment plan”.  And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Choi’s teaching and 
Thus, rejections are proper and maintained.


Regarding rejections on claims 5, 12 and 19, applicant argued that in contrast to De Man, the recited second processing pathway does not process the first feature data, and the recited third processing pathway does not process the second feature data in a hierarchical way.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, nothing in claim exclude said teachings of De Man from intended invention of instant application.  Yet, De Man does teaches how a deep learning engine is structured for image processing that correspond to the application of Sjolund and Choi, which would have been obvious to one of ordinary skill in the art to recognize and incorporate for further implementation.
	Hence, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund (US2017/0177812) in view of Choi et al. (US2017/0076062).
To claim 1, Sjolund teach a method for a computer system to perform adaptive radiotherapy treatment planning using a deep learning engine, wherein the method comprises: 
obtaining treatment image data associated with a first imaging modality, wherein the treatment image data is acquired during a treatment phase of a patient (160 of Fig. 1, Image ACQ. Device, paragraph 0029); 
obtaining planning image data associated with a second imaging modality, wherein the planning image data is acquired prior to the treatment phase to generate a treatment plan for the patient (170 of Fig. 1, Treatment Planning System, paragraph 0029); and 
in response to determination that an update of the treatment plan is required, processing, the treatment image data and the planning image data to generate output data for updating the treatment plan (paragraphs 0044, 0053, 0069, adaptive radiotherapy makes developed treatment plans updateable based on current parameters).
But, Sjolund do not expressly disclose based on a comparison between the treatment image data and the planning image data, determining that a difference between the treatment image data and the planning image data does not exceed a predetermined significance threshold relating to at least one of the following: shape, size, or positon change of a target requiring dose delivery and shape, size or position change of health issue proximal to the target; and in response to determination that the difference does not exceed the predetermined significance threshold, processing, using the deep learning engine to process the treatment image data and the planning image data to generate output data.
However, Sjolund does teach deep learning engine to learn texture descriptors and to determine derived conditional probability distribution for testing data (paragraphs 0042, 0062).
	Choi teach a method of for simulating changes in drug delivery towards a target tissue by assessing the effectiveness of the drug delivery (Fig. 6), comprising comparing the tumor, lesion, patient-specific data, and/or drug delivery data extracted from the one or more medical images from different times, wherein the comparison may include determining whether intensity gradients between medical images from different times have a difference that is within a predetermined threshold (602-606 of Fig. 6, paragraphs 0058-0061), in response an assessment on the effectiveness of the current drug delivery system may include determining the status change of the tumor or lesion, wherein status change may be determined by comparing the images received at step 602 and step 604, and determining the status change of the tumor or lesion may also be aided by patient-specific data and/or drug delivery data (paragraph 0062), wherein patient-specific data and/or drug delivery data is processed by trained machine learning algorithm (506 of Fig. 5, paragraph 0054-0057, corresponds to drug administration in paragraphs 0063-0064), such as deep learning algorithm (paragraph 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Choi into the method of Sjolund, in order to implement dynamic update on treatment plan.

To claim 8, Sjolund and Choi teach a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of adaptive radiotherapy treatment planning using a deep learning engine (as explained in response to claim 1 above).

To claim 15, Sjolund and Choi teach a computer system configured to perform a method of adaptive radiotherapy treatment planning using a deep learning engine, the computer system comprising: a processor and a non-transitory computer-readable medium having stored thereon instructions (as explained in response to claim 1 above).




To claims 3, 10 and 17, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein the method further comprises: prior to processing the treatment image data and the planning image data using the deep learning engine, performing image registration to generate transformed image data by registering the treatment image data against the planning image data (paragraphs 0044, 0054, 0069 of Sjolund, Fig. 6 of Choi).

To claims 4, 11 and 18, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein processing the treatment image data and the planning image data comprises: processing, using the deep learning engine, the transformed image data and the planning image data to generate the output data (as explained in response to claim 1 above, such as paragraphs 0040-0041 of Sjolund and Fig. 6 of Choi).

To claims 6, 13 and 20, Sjolund and Choi teach claims 1, 8 and 15.


To claims 7, 14 and 21, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein the method further comprises: training the deep learning engine to perform one of the following using training data associated with past patients: automatic segmentation to generate the output data in the form of structure data associated with the patient, dose prediction to generate the output data in the form of dose data associated with the patient, .





Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund (US2017/0177812) in view of Choi et al. (US2017/0076062) and De Man et al. (US2019/0328348).
To claims 5, 12 and 19, Sjolund and Choi teach claims 1, 8 and 15.
But, Sjolund and Choi do not expressly disclose wherein processing the treatment image data and the planning image data comprises: processing, using a first processing pathway of the deep learning engine, the treatment image data and the planning image data to generate first feature data associated with a first resolution level; and processing, using a second processing pathway of the deep learning engine, the treatment image data and the planning image data to generate second feature data associated with a second resolution level; processing, using a third processing pathway of the deep learning engine, the treatment image data and the planning image data to generate third feature data associated with a third resolution level; and generating the output data based on the first feature data, second feature data and third feature data.
However, Sjolund does teach feature data is based on treatment image and planning image (paragraphs 0038, 0043, 0047, 0049, 0087, 0096), and Choi teach multiple levels of classified progression and regression regarding status change of a tumor or lesion (paragraph 0062) and multiple layers for varying mechanical and transport properties (paragraphs 0042, 0048).
	De Man teach a method for estimating missing data for use in a tomographic reconstruction is provided, wherein deep learning engine is applied to process image or reconstruct context, with different layers corresponding to the different feature levels or resolution in the data (abstract, Figs. 1, paragraphs 0005-0008), which obviously shows how deep learning may be implemented in correspondence to feature data of image processing in system of Sjolund and Choi.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of De Man into the method and system of Sjolund and Choi, in order to further implementation of deep learning engine in image processing.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 23, 2021